Citation Nr: 1214991	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969, including service in the Republic of Vietnam.  His awards and decorations include the Army Commendation Medal with "V" device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

There is no credible and competent evidence of record to show that the Veteran incurred a prostate disability as a result of his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An August 2008 letter from the RO informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claim for a prostate disability, no disability rating or effective date can be assigned, and therefore, there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and his private and VA treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  

The Board acknowledges that, to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding his claimed prostate disability.  However, no VA examination or medical opinion is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary of Veterans Affairs (Secretary) to make a decision.  Id.  As discussed below, there is no credible evidence of record suggesting that the Veteran has a current prostate disability that may be associated with his military service.  The Veteran's statements suggesting that he believes he currently has prostate cancer are not competent or based on any credible diagnosis, and there is no indication from the record that his benign hypertrophic prostate condition may be related to his service, to include exposure to herbicides.  In such circumstances, there is no duty to obtain a medical examination or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Entitlement to Service Connection

The Veteran contends that he has developed a prostate disability as a result of exposure to herbicides during his active service in Vietnam.  Specifically, the contention is made that he has developed benign prostatic hypertrophy (BPH) and likely prostate cancer due to exposure to Agent Orange.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may also be established on a legal presumption based on herbicide exposure where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, including prostate cancer.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).  As the Veteran has verified service in Vietnam, as required by law, his exposure to herbicides may be presumed.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran does not contend nor does the record suggest that he incurred his claimed prostate disability during his active service.  His STRs are devoid of any reference to, complaint of, or treatment for any prostate disability, and his August 1969 separation examination did not report any clinical findings pertaining to a prostate disability.  The Veteran's claim, rather, is that he incurred a prostate disability as a result of exposure to Agent Orange during his service in Vietnam.  

The first post-service medical evidence of record pertaining to the Veteran's prostate disability is found in a February 1998 treatment record from the Mayo Clinic, where the Veteran was noted as having a slightly enlarged prostate.  He was seen again in March 2001 with complaints of nocturia two to three times per night and a decreased flow of urine stream.  He was concerned about prostate cancer.  His prostate-specific antigen (PSA) level was noted as normal, at 1.3.  Examination revealed a grade one to two prostate, with no induration, nodularity, or suspicion of malignancy.  Results of a flexible cystoscopy examination revealed a lateral lobe hypertrophy of his prostatic urethra, with a somewhat obstructive-appearing nature.  The recommendation was for a referral to have a probable transurethral resection of the prostate, if his symptoms so indicated.  

Subsequent private treatment records from Dr. Sabashi Sahai, at Webster City Medical, revealed that the Veteran was assessed with having BPH in February 2007, in April 2008, and in January 2009.  

VA treatment records reveal that the Veteran began receiving VA care in August 2008.  In February 2010, he was noted as having a history of BPH.  The Veteran had not, however, received specific VA treatment for his BPH as of that time.

The Veteran testified at his May 2011 personal hearing that he believed that he had prostate cancer, as he had all indicative symptoms.  He additionally testified that he believed that he had cancer cells in his prostate that had not yet been diagnosed.  The Veteran also indicated that he believed that his BPH could be related to exposure to Agent Orange, or otherwise related to his active service.

Following his hearing, the Veteran submitted medical literature to indicate that prostate diseases usually being with prostatitis, then progress to BPH, and then to prostate cancer.  The literature also supported the contention that a history of BPH is a significant risk factor for the development of prostate cancer.

Notably, the Veteran has not provided any medical evidence revealing that he has been diagnosed with prostate cancer.  His clinical medical evidence of record clearly indicates that no malignancy has been found in his prostate.  Therefore, with respect to the Veteran's contention that he currently has prostate cancer as a result of exposure to Agent Orange, the Board finds that the Veteran does not have a current disability.  In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of currently diagnosed prostate cancer, service connection may not be granted for the disability.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

While the Veteran may be sincere in his belief that he currently has prostate cancer that he incurred as a result of exposure to Agent Orange, he is not competent to provide a diagnosis of such a disability, as such requires medical expertise.  See Layno, 6 Vet. App. at 469.  In this case, there is simply no medical evidence of record to support the contention that he currently has prostate cancer, therefore service connection may not be considered for prostate cancer absent medical evidence of a current diagnosis.  

Service connection may not be granted for a prospective disability that one may incur at some point in the future.  

Moreover, while the Veteran has not specifically contended that his BPH is the result of any in-service event, disease, or injury, he appears to contend that BPH is a precursor to prostate cancer and, therefore, related to exposure to Agent Orange.  With respect to this contention, the Board specifically notes that the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  Therefore, no presumption of service connection can be found between the Veteran's BPH and his presumed exposure to herbicides during his active service.  See 38 C.F.R. § 3.307, 3.309 (2011).  Accordingly, service connection may not be awarded for BPH based on the Veteran's presumed exposure to herbicides.

The Board has additionally considered the possibility that the Veteran's BPH can otherwise be directly linked to his active service.  In this regard, such a claim fails on two bases.  First, as previously noted, the Veteran has not contended that he suffered from a prostate disability during his active service or that he has incurred such a disability as a result of any in-service disease, event, or injury, other than exposure to herbicides.  Second, and most notably, there is no evidence of record to suggest that the Veteran's BPH could be related in any way to his active service.  The earliest evidence pertaining to any prostate disability within the record is found in the Veteran's treatment records from the Mayo Clinic where he was found to have a slightly enlarged prostate in February 1998.  The Board notes that this finding was made nearly thirty years after the Veteran's separation from active service.  Thus, while the evidence of record shows that Veteran has a current BPH diagnosis, there frankly is no evidence of record to suggest that his current BPH could be related to his active service.  Therefore, service connection for a prostate disability on a direct basis must be denied.

In sum, there is no evidence of record to suggest that the Veteran has prostate cancer, or that his currently diagnosed BPH could be related to his active service.  The clinical evidence of record specifically indicates that the Veteran has not been found to have prostate cancer, and there is no evidence or contention of record to suggest that the Veteran's BPH could be related to his active service, other than through presumed exposure to herbicides.  Unfortunately, however, current laws and regulations do not allow for service connection for BPH on a basis of presumptive exposure to herbicides.  Finally, where there is no evidence that the Veteran has complained of symptoms of a prostate condition in the years immediately following his active service, and where his BPH diagnosis was not made until nearly 30 years following his separation from active service, there is clearly no evidence of a continuity of symptomatology.  Therefore, based on the foregoing, the Board finds that the Veteran's claim for service connection for a prostate disability must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b).  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a prostate disability is denied.



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


